           Case 3:20-cv-03715-N Document 1 Filed 12/23/20                        Page 1 of 6 PageID 1



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

TRACI HENDERSON,                                          §
                                                          §
          Plaintiff,                                      §
v.                                                        §
                                                          §    CIV. ACTION NO.
                                                          §
BLUE MARBLE PAYROLL                                       §
                                                          §
          Defendant.                                      §    JURY TRIAL DEMANDED




                             PLAINTIFF'S ORIGINAL CLAIM FOR
                                          RELIEF


     1.   Plaintiff brings this action, Traci Henderson ("Plaintiff") against Defendant, Blue

          Marble Payroll ("Defendant") for violating Title VII of the Civil Rights Act of 1964,

          as amended and as amended.


                                                   a. Jurisdiction

     2. This Court has jurisdiction over the federal claims asserted herein in that they arise out

          of the United States laws. See 28 U.S.C. § 1331 and 29 U.S.C. § 2617. This Court has

          supplemental jurisdiction over the Texas State and common law claims under 28 U.S.C.

          § 1367. 17.

                                                      a. Venue

     3. Venue lies in the Northern District of Texas under 28 U.S.C. § 1391 because a

          substantial part of the events or omissions giving rise to Plaintiff's claims
             Case 3:20-cv-03715-N Document 1 Filed 12/23/20                         Page 2 of 6 PageID 2


took place within this judicial district.

                            EXHAUSTION OF ADMINISTRATION REMEDIES


       4. Before filing the Original Complaint, Plaintiff timely filed with the United States Equal

            Employment Opportunity Commission ("EEOC") within the appropriate number of

            days, her written initial charge of discrimination based on her race and her age.

                 a. In conformance with the law, Plaintiff has filed this action before the expiration

                    of ninety (90) days from the date of receiving her Notice of Rights, aka "right to

                    sue" letter from the EEOC and within two (2) years after Defendant willfully

                    violated Plaintiff's rights. The Plaintiff received her Notice of Rights, aka "right

                    to sue" letter from the EEOC, dated September 23, 2020, on September 25,

                    2020. Plaintiff has exhausted all administrative remedies; therefore, all

                    conditions precedent to the Plaintiff maintaining this civil action have accrued,

                    occurred, or been waived. Jones v. Robinson Property Group, L.P., 427 F.3d

                    987, 992 (5th Cir. 2005).

                                      CONDITIONS PRECEDENT

            5.   All conditions precedent: to Plaintiff bringing her claims against

            Defendant for Discrimination, based on race and age

                               PROTECTED CLASS MEMBERSHIP

            6.   Plaintiff brings this lawsuit under 42 U.S.C. §2000e et. seq. (Title VII): Title VII

                 prohibits employers from discriminating "against any individual concerning their

                 compensation, terms, conditions, or privileges of employment because of such

                 individual's race, color, age, religion, sex or national origin. See 42 U.S.C. §2000e-

                 2(a).

            7. Additionally, Plaintiff sues under 42 U.S.C. §1981 and other similar statutes,
Case 3:20-cv-03715-N Document 1 Filed 12/23/20                       Page 3 of 6 PageID 3


   prohibiting employers from race discrimination. Plaintiff identifies that she is a

   member of the following protected classes:


   a. African American female
   b. Over the age of 40
   c. filed a complaint with EEOC concerning unlawful employment
      conditions; and
   d. filed her Original Complaint with this Court.
8. The Plaintiff identifies that she is a member of one or more of the protected classes

   specified in paragraphs above under Federal statutes and defined within the Texas

   Commission on Human Rights Act (TCHRA), which is codified in Chapter 21

   Texas Labor Code and other similar statutes.


                                PARTIES AND SERVICE

9. Plaintiff Traci Henderson is an individual who is a resident of Frisco, Texas.

   She is an "employee" as that term is defined by 42 U.S.C. ⸹2000 (f), 29

   U.S.C.⸹630(f) and 29U.S.C.⸹203(e)(1)

10. Defendant Blue Marble Payroll may be served with citation by serving its

   registered agent, Michael Best and Friedrich, L.L.P., 444 W. Lake Street Suite

   3200, Chicago, Il, 70606


                               BACKGROUND FACTS




11. Defendant hired the Plaintiff on or about March 1, 2016. Her position as an

   account executive. Defendant compensated her with a salary and commission

   structure based on a percentage of sales revenue.

12. In July 2017, Defendant increased the Plaintiff's base pay by $10,000. Her

   supervisor, Victor Lobo)" Lobo") told her that she was doing very well.

13. In October of 2017, Lobo issued a written warning on her performance; the

   warning came after the Plaintiff secured a verbal commitment for the largest

   deal in the company's history. Based on the closing of the deal, the Plaintiff
 Case 3:20-cv-03715-N Document 1 Filed 12/23/20                      Page 4 of 6 PageID 4


    stood to earn $100,000 in commissions. During the same period, Lobo issued

    Plaintiff a performance warning for failing to perform tasks that other

    representatives were not required to complete. The Plaintiff was the only

    African American member of the sales team that Lobo. supervised

 14. The Plaintiff filed a written objection to Lobos' findings. Lobo never responded.

    The Plaintiff escalated her complaints to Steve Sarowitz, Chief Executive

    Officer of the Defendant. He informed the Plaintiff that she was performing

    satisfactorily. The Plaintiff told Sarowitz that she believed that Lobo was

    treating her in a disparate manner.

 15. In November of 2017, Lobo invited the sales team to a Las Vegas conference,

    Nevada, but did not include the Plaintiff, even though her sales numbers were

    par with the others on her team.

 16. From December 2017 through February 2018, Lobo stopped assigning her leads.

    The sales executives relied on lead assignments to achieve their goals. Lobo

    admitted that he stopped giving leads to her, and Plaintiff discovered that Lobo

    had found her replacement on the team ( white male).

 17. The Plaintiff informed Sarowitz of Defendant's actions to deprive her of leads

    on April 1, 2018. On April 2, 2018, Lobo terminated the Plaintiff and failed to

    deliver her final check in a timely fashion.



                COUNT 1 DISCRIMINATION BASED ON RACE

 Plaintiff incorporates by reference the facts outlined in paragraphs 1-17. The

 Defendant's actions violate Title VII of the Civil Rights Act of 1964, as amended.

 Lobo treated Plaintiff differently in the assignment of leads, making it impossible

 to reach her goals. He terminated her before she could earn a large commission.

                            COUNT II. RETALIATION

Plaintiff incorporates by reference the facts outlined in paragraphs 1-17. Once the
      Case 3:20-cv-03715-N Document 1 Filed 12/23/20                         Page 5 of 6 PageID 5


  Plaintiff engaged in protected activity, Lobo retaliated against her by denying her the

  same opportunity to succeed as the white team members. First, he denied her leads, and

  when she complained on April 1, 2018, he terminated her the following day.

  Defendant's actions were willful, intentional, and in reckless disregard of Plaintiff's

  rights in violation of Title VII of the Civil Rights act.

      18. Plaintiff suffered damages as a result of Defendant's unlawful actions.

      19. Plaintiff seeks all damages allowed under the law, including:

      20. Injunctive relief.
      21. Actual damages.

      22. Compensatory damages, including employment benefits, together with interest on
          said amounts, and any other economic injury to Plaintiff.

      23. Equitable relief, including reinstatement to the previous position.

      24. Punitive damages.

      25. Court costs.

      26. Reasonable attorney's fees.

      27. Back pay, front pay, and other compensation for wages lost as a result of the
          termination; and

      28. Pre- and Post-judgment interest at the maximum rate allowed by law.



                                  ATTORNEYS' FEES AND COSTS

29.     Plaintiff incorporates each of the preceding paragraphs.

      30. To redress Plaintiff's injuries on account of Defendant's and Defendant's

            agent's actions, Plaintiff has retained the undersigned counsel to represent

            her in this action.



                                         JURY DEMAND

31.     Plaintiff demands a trial by jury, and the necessary fees have been tendered.

                                  REQUESTS FOR DISCLOSURE

      32.      Under rule 26 of Federal Civil Procedure, Plaintiff requests that Defendant
        Case 3:20-cv-03715-N Document 1 Filed 12/23/20                        Page 6 of 6 PageID 6


           disclose, within 14 days of service of this request, the information or material

           described in the above-referenced rule.

                                         CONCLUSION

       33. WHEREFORE, premises considered, Plaintiff respectfully requests that Defendant

           be cited to appear and answer and that upon the final trial of this matter, that all

           the relief sought to be granted to Plaintiff, and any other such further relief to

           which Plaintiff is justly entitled.


Respectfully submitted,

/s/ Andrew A Dunlap
Andrew A. Dunlap (lead
counsel)
TBN 06231700 6565 N.
McArthur Boulevard Suite
140
Irving, Texas 75039-2478
972-807-6357
214-614-5160 telecopy
andrew@dunlapattorneys.com



ATTORNEY FOR THE PLAINTIFF
